Appeal from an order of the Supreme Court, Erie County (David J. Mahoney, J.), entered March 5, 2003. The order denied plaintiffs motion for leave to reargue, granted the cross motion of defendant Sisters of Charity Hospital for leave to reargue, and dismissed the lack of informed consent cause of action against it.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue be and the same hereby is unanimously dismissed (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]) and the order is affirmed without costs.
Same memorandum as in Jaycox v Reid (5 AD3d 994 [2004]). Present—Pine, J.P., Wisner, Scudder, Kehoe and Hayes, JJ.